Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 1 of 80




EXHIBIT A
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 2 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 3 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 4 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 5 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 6 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 7 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 8 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 9 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 10 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 11 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 12 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 13 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 14 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 15 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 16 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 17 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 18 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 19 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 20 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 21 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 22 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 23 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 24 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 25 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 26 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 27 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 28 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 29 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 30 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 31 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 32 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 33 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 34 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 35 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 36 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 37 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 38 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 39 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 40 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 41 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 42 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 43 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 44 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 45 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 46 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 47 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 48 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 49 of 80
         Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 50 of 80

 1 Sabita J. Soneji (CA Bar No. 224262)

 2 Tanya Koshy (CA Bar No. 277095)
   TYCKO & ZAVAREEI LLP
 3 1970 Broadway, Suite 1070
   Oakland, CA 94612
 4 Telephone: (510) 254-6808
   Facsimile: (202) 973-0950
 5 ssoneji@tzlegal.com

 6 tkoshy@tzlegal.com

 7
     Counsel for Plaintiffs and the Proposed Class
 8

 9                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
10
                                                COUNTY OF ALAMEDA
11

12 ALEXANDRU IONESCU, LENAY
   JOHNSON, AND LAMAR MOSLEY,
13 individually and on behalf of themselves and all        Case No. RG19004671
14 others similarly situated,                              (JURY TRIAL DEMANDED)
                            Plaintiffs,
15                 v.
                                                           AMENDED CLASS ACTION
16 EXTRA SPACE STORAGE INC.,                               COMPLAINT

17                              Defendant.
18

19

20

21

22

23

24

25

26

27

28
         Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 51 of 80



 1           Plaintiffs Alexandru Ionescu, Lenay Johnson, and Lamar Mosley (“Plaintiffs”), on behalf of

 2 themselves and all others similarly situated, bring this Class Action Complaint against Defendant Extra

 3 Space Storage Inc. (“Extra Space” or “Defendant”). Plaintiffs, by their counsel, make the following

 4 allegations pursuant to the investigation of their counsel and based upon information and belief, except

 5 as to allegations specifically pertaining to themselves, which are based on personal knowledge.

 6                                              INTRODUCTION

 7           1.      Extra Space engages in a deceptive bait-and-switch scheme: It lures consumers into
 8 leasing Extra Space’s storage units by advertising competitive rental rates, while hiding the fact that it

 9 will hike up those rental rates shortly after consumers have signed leases.

10           2.      Extra Space advertises rental rates for its storage units without describing them as
11 “promotional” or “introductory,” giving the impression to consumers that these rates are the true rental

12 rates and represent what they will pay if they sign leases.

13           3.      While Extra Space represents to consumers that it may raise rental rates to keep up with
14 “rising costs,” it discloses to investors and other industry stakeholders that it raises rental rates to

15 generate more profit.

16           4.      Indeed, while Extra Space hikes up a consumer’s rental rate after she signs a lease, it
17 continues to advertise a lower rate for the same size unit to lure other consumers into signing leases.

18           5.      Extra Space knows that reasonable consumers would be unlikely to sign leases with
19 Extra Space if they knew that the rental rates to which they agreed in their leases were only temporary

20 and that Extra Space planned to increase their rates in a matter of months to generate additional profit,

21 not in order to keep with up “rising costs.”

22           6.      Extra Space also knows that it can increase rental rates after reasonable consumers have
23 signed leases, because, at that point, reasonable consumers—who have paid non-refundable

24 administration fees, organized their belongings, and paid for moving costs—are unlikely to terminate

25 their leases and restart the process with other storage facilities.

26           7.      By advertising competitive rental rates, increasing those rates after a consumer has
27 expended substantial time and money, and falsely representing that rate increases will only arise if there

28 are “rising costs,” Extra Space has raked in millions of dollars in revenue at the expense of consumers.

                                                           2
                                      AMENDED CLASS ACTION COMPLAINT
         Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 52 of 80



 1           8.      Plaintiffs bring this lawsuit on behalf of themselves and the class of consumers who

 2 suffered damages after they rented storage units with Extra Space that they would not have otherwise

 3 rented, at rates to which they would otherwise not have agreed, had they not been drawn in by Extra

 4 Space’s advertised rental rates.

 5           9.      Extra Space’s misleading bait-and-switch scheme constitutes false and misleading

 6 advertising in violation of California’s Unfair Competition Law (the “UCL”) (Cal. Bus. & Prof. Code §

 7 17200), California’s False Advertising Law (the “FAL”) (Cal. Bus. & Prof. Code § 17500), and

 8 California’s Consumer Legal Remedies Act (the “CLRA”) (Cal. Civ. Code §§ 1750 et seq.).

 9                                                THE PARTIES

10           10.     Plaintiff Alexandru Ioenscu is a resident of San Diego, California.
11           11.     Plaintiff Lenay Johnson is a resident of Hawthorne, California.
12           12.     Plaintiff Lamar Mosley is a resident of Oakland, California.
13           13.     Defendant Extra Space, Inc. is a Maryland corporation with its headquarters and
14 principal place of business in Utah.

15                                      JURISDICTION AND VENUE
16           14.     This Court has personal jurisdiction over Extra Space because Extra Space has sufficient
17 minimum contacts with the state of California and Plaintiffs’ claims arise from those minimum contacts.

18 Specifically, Plaintiffs’ claims against Extra Space arise out of its conduct within the State of California.

19           15.     This Court has subject matter jurisdiction over this class action pursuant to Code of Civ.
20 Proc. § 410.10, Bus. & Prof. Code § 17204, and the California Constitution.

21           16.     Venue is proper in the Superior Court for the County of Alameda, in that Extra Space
22 transacted business within the County, and many of the alleged unlawful acts and omissions likely took

23 place within this County.

24                       FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
25           17.     Extra Space, the second largest storage facility company in the country, employs a
26 deceptive bait-and-switch scheme to lure in consumers.

27           18.     Extra Space advertises competitive rental rates for its storage units to entice consumers
28 to sign leases.

                                                          3
                                      AMENDED CLASS ACTION COMPLAINT
         Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 53 of 80



 1           19.     But Extra Space’s advertised rental rates are false promises. Extra Space claims on its

 2 website and in person that it increases rental rates “in order to keep up with the rising costs associated

 3 with providing top-notch service and a clean, secure facility.”1

 4           20.     But once a consumer signs a lease, Extra Space increases the rate within months,
 5 irrespective of any “rising costs,” while continuing to advertise the same-size unit for the lower rate to

 6 other consumers.

 7           21.     Because Extra Space continues to advertise the lower rate for the same-size unit, it is
 8 apparent that Extra Space’s frequent rental rate increases are not based on “rising costs.”

 9           22.     Extra Space knows that by the time Extra Space’s deceptive bait-and-switch scheme is
10 revealed, consumers have already invested the time, effort, and money to pack, transport, and store

11 their belongings, and are unlikely to move.

12           23.     Moreover, Extra Space requires consumers who rent storage units to obtain insurance
13 and pay a one-time, non-refundable administration fee. Given those costs, consumers who rent storage

14 units are even less likely to move their belongings to another company’s storage facility, despite

15 advanced notice of Extra Space’s rental rate increase.

16           24.     Indeed, Extra Space’s executive leadership acknowledges that its deceptive bait-and-
17 switch scheme is dependent on consumers having already invested substantial resources, because at that

18 point, they are unlikely to move, even when they receive the notice of a rental rate increase.

19           25.     In an article for SpareFoot, a storage industry website, Extra Space’s former Chief
20 Executive Officer, Spencer F. Kirk, acknowledged that consumers will simply absorb a rental increase

21 because of the time and money already spent:

22           Kirk said that the vast majority of Extra Space customers absorb the rental rate
             increases without moving out.
23
             “We are hitting the sweet spot,” Kirk said regarding the company’s rate increases
24           on existing customers. Extra Space is able to raise rates on customers up to
             10 percent with little pushback, he said.
25           “Let’s be realistic about this. If you are renting a unit and you find out your
26           rent is going up $15, you are not likely to rent a U-Haul truck, pack up your

27
     1
28    (Extra Space Storage, Is my price guaranteed for as long as I rent?, Frequently Asked Questions
     <https://www.extraspace.com/Storage/Questions.aspx> [as of Jan. 28, 2019].)
                                                             4
                                       AMENDED CLASS ACTION COMPLAINT
         Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 54 of 80


            stuff, go down the street, unpack your stuff and return the truck just to save
 1          15 bucks,” Kirk said, “Most people won’t go through the effort to do that.”
 2 Harris, Extra Space finds “sweet spot” on rent increases (May 3, 2016) SpareFoot, attached as
   Exhibit A (emphasis added).
 3

 4          26.     Extra Space also discloses to its investors that raising rents is a substantial part of its

 5 revenue growth strategy, and is not related to “rising costs.” In a call to investors to discuss its fourth

 6 quarter and year-end earnings for 2017, Extra Space’s Chief Executive Officer Joseph Margolis

 7 explained that “[s]trong occupancy together with increased rental rates to new and existing

 8 customers led to same-store revenue growth for the year of 5.1%, [net operating income] growth of
                2
 9 6.9% . . . .”

10          27.     Such false and misleading advertising, where the deception is revealed only after a

11 consumer has invested resources to rent a storage unit, is actionable under California consumer

12 protection laws.

13          28.     Extra Space’s deceptive pricing practices also divert business to Extra Space that would

14 have otherwise gone to its competitors.

15          29.     Rental rates of storage units leased by Extra Space are material to consumers. And the

16 fact that Extra Space advertises a rental rate for a storage unit and then increases the rate months after a

17 consumer signs a lease—while still advertising the same lower rate for the same-size unit—is also

18 material to consumers.

19          30.     Unsurprisingly, many consumers have been duped by Extra Space’s bait-and-switch

20 advertising into leasing storage units from Extra Space.

21          31.     Consumers nationwide have complained, in a consistent fashion, about Extra Space’s

22 bait-and-switch scheme:

23
     2
24    (Extra Space Storage Q4 Earnings Call Transcript (Feb. 21, 2018) Seeking Alpha
     <https://seekingalpha.com/article/4149161-extra-space-storages-exr-ceo-joseph-margolis-q4-2017-
25   results-earnings-call-transcript?part=single> [as of Jan. 28. 2019] [“We projected 2017 would be
     characterized by a gradual return towards historical and sustainable revenue and NOI growth levels.
26   That is exactly what happened. Strong occupancy together with increased rental rates to new and
     existing customers led to same-store revenue growth for the year of 5.1%, NOI growth of 6.9% and
27   core FFO growth of 13.8%.”]; see also id. [“Throughout the quarter, we increased rates to new
     customers in the low to mid single digits, and we continue our existing customer rate increase program
28   without changes.”].)

                                                          5
                                      AMENDED CLASS ACTION COMPLAINT
         Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 55 of 80


             “I rented a unit about 3 months ago and just got a notice in the mail let me know
 1           they were increasing my rent by 58%. I was paying $224 a month and they want
             $354 now! I went online and the online price for the same unit is $42 a month
 2           cheaper. I went in to try to have them fix this and they were unable to do anything
             stating that supply and demand caused the rate hike. Be warned that their rates
 3           posted will go massively up without little to no warning.”
             – Jason of Placentia, CA (April 5, 2018)3
 4
                                                       ***
 5           “I have been with this rip off company for too many years. I’m sick and tired of
             the price changes every six months. I think I’m going to call my local news
 6           WAVYTV10 and ask them to do a report. I suggest anyone who sees this and
             know what I’m talking about does the same. I have never been with a company
 7           who does this. I’m in the military I pay on time and have been with them forever.
             The facility I am in is nice and fairly convenient to where I live. This price jacking
 8           is insane! Please report them to every possible social media and consumer reports
             avenue.:
 9           – Tameaka of Virginia Beach, VA (August 23, 2018)4
10                                                     ***
             “New place and have low monthly rates to start BUT, I just got a 15%
11           increase in monthly rate after being there only 5 months. So, Chicago has no
             protections on rent increases and storage companies know that you must rent
12           a truck and move the stuff out. Also, I have had many times at this location
             where I can not [sic] get into the garage space because moving companies are
13           allowed to block the garage from other paying customers.”
             – Victor Z. of Chicago, IL (April 5, 2017)5
14
             32.      All consumers who have been enticed into leasing storage units from Extra Space by the
15
     pricing practices described in this Complaint have suffered damage as a result of Extra Space’s bait-
16
     and-switch advertising. Plaintiffs bring this action to represent those consumers who leased from Extra
17
     Storage and suffered damages in the amount of the difference between the increased rental rates and
18
     the original rental rates to which Plaintiffs and Class members agreed in their leases, in amounts that
19
     will be proven at trial.
20
                            THE EXPERIENCES OF THE NAMED PLAINTFFS
21                                            P laintiff Lamar Mosley
22           33.      Plaintiff Lamar Mosley rented a storage unit in April 2018 at Extra Space’s facility
23 located at 6401 San Leandro Street, Oakland, California 94621 at a monthly rate of $127. Mr. Mosley

24 needed a storage unit because he had recently moved from Lathrop, California to Oakland, California,

25
     3
26   (Extra Space Storage, Consumer Affairs < https://www.consumeraffairs.com/movers/extra-space-
   self-storage.html?page=2> [as of Jan. 28, 2019].)
27 4 (Extra Space Storage, Consumer Affairs <https://www.consumeraffairs.com/movers/extra-space-
   self-storage.html> [as of Jan. 28, 2019].)
28 5 (Extra Space Storage, Yelp <available at https://www.yelp.com/biz/extra-space-storage-chicago-
   34?osq=Extra+Space+Storage> [as of Jan. 28, 2019].)
                                                       6
                                       AMENDED CLASS ACTION COMPLAINT
         Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 56 of 80



 1 and his new home in Oakland could not hold all of his and his family’s belongings. Though there were

 2 storage facilities closer to his home, Mr. Mosley rented with Extra Space because of its competitive

 3 pricing. At the time he was considering renting with Extra Space, an Extra Space employee at the 6401

 4 San Leandro Street location advised that Mr. Mosley could either get a free month’s rent or commit to a

 5 low rate if he rented “long term.” The employee also advised that Extra Space would not arbitrarily

 6 raise rates and would only raise his rate to cover costs.

 7          34.     Five months later, in September 2018, Mr. Mosley’s rate went up from $127 to $146.
 8 Mr. Mosley did not get any notice of the rental increase. Rather, Mr. Mosley received an email from

 9 Extra Space notifying him of his new billing statement, which included the increased rental rate.

10          35.     Because of the expense and time it would take to find a new storage facility and move
11 his belongings from Extra Space to another facility, Mr. Mosley continued to rent with Extra Space

12 despite the rate increase.

13          36.     Extra Space’s deceptive advertised rental rate was a substantial factor in causing Mr.
14 Mosley’s decision to lease a unit.

15          37.     That is, if Mr. Mosley had known at the time he rented that Extra Space had a practice
16 of increasing rental rates for all consumers who rent storage units within a few months, for reasons

17 unrelated to rising costs, he would not have rented with Extra Space.

18          38.     Moreover, if Mr. Mosley had known that the purpose of the increase in his rental rate
19 was to increase profits, not to keep up with rising costs as represented, he would not have continued to

20 lease a storage unit with Extra Space.

21          39.     Because of Extra Space’s past deception, Mr. Mosley will be unable to rely on Extra
22 Space’s advertising in the future. As a result, he will not lease another unit, even though he would like

23 to.

24          40.     If Extra Space’s true rental rate was advertised from the outset, and did not increase for
25 reasons other than rising costs as represented, Mr. Mosley would likely lease a unit with Extra Space in

26 the future.

27                                          P laintiff Lenay Johnson

28          41.     Plaintiff Lenay Johnson rented a storage unit in March 2018 at Extra Space’s facility

                                                         7
                                     AMENDED CLASS ACTION COMPLAINT
         Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 57 of 80



 1 located at 17575 S. Western Avenue, Gardena, California, 90248 at a monthly rate of $205. Ms.

 2 Johnson needed a storage unit because she had recently moved in with her mother.

 3          42.     Ms. Johnson was told by an Extra Space employee at the at 17575 S. Western Avenue,
 4 Gardena, California, 90248 location that her rate would only go up because of rising costs.

 5          43.     Four months later, in July 2018, Ms. Johnson received a postcard in the mail notifying
 6 her that her rate would go up from $205 to $236 on August 17, 2018.

 7          44.     Because of the expense and time it would take to find a new storage facility and move
 8 her belongings from Extra Space to another facility, Ms. Johnson continued to rent with Extra Space

 9 despite the increase.

10          45.     Extra Space’s deceptive advertised rental rate was a substantial factor in causing Ms.
11 Johnson’s decision to lease a unit.

12          46.     That is, if Ms. Johnson had known at the time she rented that Extra Space had a
13 practice of increasing rental rates within a few months for all consumers who rent storage units, for

14 reasons unrelated to rising costs, she would not have rented with Extra Space.

15          47.     Moreover, if Ms. Johnson had known that the purpose of the increase in her rental rate
16 was to increase profits, not to keep up with rising costs as represented, she would not have continued

17 to lease a storage unit with Extra Space.

18          48.     Because of Extra Space’s past deception, Ms. Johnson will be unable to rely on Extra
19 Space’s advertising in the future. As a result, she will not lease another unit, even though she would like

20 to.

21          49.     If Extra Space’s true rental rate was advertised from the outset, and did not increase for
22 reasons other than rising costs as represented, Ms. Johnson would likely lease a unit with Extra Space in

23 the future.

24                                        Plaintiff Alexandru Ionescu

25          50.     Plaintiff Alexandru Ionescu rented a storage unit in June 2017 at Extra Space’s facility

26 located at 3808 Cedar Street, San Diego, California 92105 at a rate of $70. Mr. Ionescu is a member of

27 the United States Navy in its Helicopter Maritime Strike Squadron Seven Five. Mr. Ionescu needed a

28 storage unit while he was deployed from June 5, 2017 to December 5, 2017 on the USS Nimitz to the

                                                         8
                                     AMENDED CLASS ACTION COMPLAINT
         Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 58 of 80



 1 Middle East and Japan.

 2           51.       Mr. Ionescu was told by an Extra Space employee that his rate would only go up to
 3 account for rising costs.

 4           52.       Months after he first signed a lease, Mr. Ionescu received notice that his rate would go
 5 up to $75 on November 1, 2017.

 6           53.       Because he was deployed, Mr. Ionescu had no way of moving his belongings from
 7 Extra Space to another facility. As such, Mr. Ionescu continued to rent with Extra Space despite the

 8 increase.

 9           54.       Extra Space’s deceptive advertised rental rate was a substantial factor in causing Mr.
10 Ionescu’s decision to lease a unit.

11           55.       In other words, if Mr. Ionescu had known at the time he rented that Extra Space had a
12 practice of increasing rental rates for all customers within a few months unrelated to rising costs, he

13 would not have rented with Extra Space.

14                                       CLASS ACTION ALLEGATIONS
15           56.       Plaintiffs bring this action on behalf of themselves and the class defined as follows:
16                     All persons residing in the United States who signed leases for storage
17                     units in California from Extra Space Storage from January 28, 2015 to
                       present.
18
             57.       The questions here are ones of common or general interest to class members. These
19
     questions predominate over questions that may affect only individual class members because Extra
20
     Space has acted on grounds generally applicable to the class. Such common legal or factual questions
21
     include, but are not limited to:
22
             a. Whether Defendant’s pricing practices were and are likely to mislead consumers;
23
             b. Whether Defendant’s representations, including on its website, that increases in rental rates
24
                   are related to “rising costs” are false and misleading;
25
             c. Whether Defendant knew or should have known that its pricing practices were and are
26
                   likely to mislead consumers;
27
             d. Whether Defendant knew or should have known that its advertised prices for its storage
28
                   units were and are false and/or misleading;
                                                            9
                                        AMENDED CLASS ACTION COMPLAINT
         Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 59 of 80



 1           e. Whether Defendant made and continues to make false or misleading statements of fact

 2                 concerning advertised rental rates;

 3           f. Whether Defendant made and continues to make false or misleading statements of fact

 4                 concerning the circumstances under which it will increase its rental rates;

 5           g.    Whether the facts Defendant failed and continues to fail to disclose in its advertising were

 6                 and are material;

 7           h. Whether reliance on Defendant’s misrepresentations and omissions is presumed;

 8           i.    Whether Defendant’s acts alleged herein were unlawful;

 9           j.    Whether Defendant’s acts alleged herein were and are unfair;

10           k. Whether consumers suffered and continue to suffer damage as a result of Defendant’s acts

11                 alleged herein;

12           l.    The extent of the damage suffered by consumers as a result of Defendant’s acts alleged

13                 herein;

14           m. Whether Defendant should be enjoined from continuing to advertise as alleged herein.

15           58.       Members of the class are so numerous that joinder is impracticable. While the exact

16 number of class members is unknown to Plaintiffs, it is believed that the class comprises thousands of

17 members geographically disbursed throughout California.

18           59.       It is impracticable to bring Class members’ individual claims before the Court. Class

19 treatment permits a large number of similarly situated persons or entities to prosecute their common

20 claims in a single forum simultaneously, efficiently, and without the unnecessary duplication of

21 evidence, effort, expense, or the possibility of inconsistent or contradictory judgments that numerous

22 individual actions would engender. The benefits of the class mechanism, including providing injured

23 persons or entities with a method for obtaining redress on claims that might not be practicable to

24 pursue individually, substantially outweigh any difficulties that may arise in the management of this class

25 action.

26           60.       Plaintiffs’ claims are typical of the members of the class and all subclasses, as all

27 members of the class are similarly affected by Extra Space’s actionable conduct. Plaintiffs and all

28 members of the class leased storage units with Extra Space in California. In addition, Extra Space’s

                                                            10
                                        AMENDED CLASS ACTION COMPLAINT
         Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 60 of 80



 1 conduct that gave rise to the claims of Plaintiffs and members of the class (i.e. advertising a rental rate

 2 and then increasing the rate after Plaintiffs signed leases without any connection to rising costs) is the

 3 same for all members of the class.

 4           61.     Plaintiffs will fairly and adequately protect the interests of the class because they have

 5 no interests antagonistic to, or in conflict with, the class that Plaintiffs seeks to represent. Furthermore,

 6 Plaintiffs have retained counsel experienced and competent in the prosecution of complex class action

 7 litigation, particularly that involving false and misleading advertising.

 8           62.     Plaintiffs know of no difficulty to be encountered in this action that would preclude its

 9 maintenance as a class action.

10           63.     Extra Space has acted or refused to act on grounds generally applicable to the class,

11 thereby making appropriate final injunctive relief or corresponding declaratory relief with respect to the

12 class as a whole.

13                                            CAUSES OF ACTION

14                                    FIRST CAUSE OF ACTION
      Violations of False Advertising Law (California Business and Professions Code section 17500)
15
                                 (By Plaintiffs and on Behalf of the Class)
16
             64.     Plaintiffs repeat and reallege each and every fact, matter, and allegation set forth above
17
     and incorporates them at this point by reference as though set forth in full.
18
             65.     Defendant’s acts alleged herein violate California Business and Professions Code section
19
     17500. Defendant acted knowingly, recklessly, and in conscious disregard of the true facts in perpetuating
20
     its deceptive advertising scheme and causing injuries to Plaintiffs and the Class.
21
             66.     Plaintiffs and the Class have been misled and unfairly induced to enter into transactions
22
     and to overpay for the lease of storage units. As a result of Defendant’s false and misleading pricing
23
     practices, misrepresentations, and omissions, Plaintiffs and the Class have been injured in amounts not
24
     less than the difference between any increase in their rental rates and the original rental rates to which
25
     Plaintiffs and Class members agreed in their leases, but which are believed to exceed the hundreds of
26
     thousands, or possibly millions, of dollars in the aggregate. These amounts have been paid to Defendant
27
     by Plaintiffs and the Class and should be restored to them.
28

                                                          11
                                      AMENDED CLASS ACTION COMPLAINT
         Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 61 of 80



 1                                     SECOND CAUSE OF ACTION

 2      Violations of Unfair Competition Law (California Business and Professions Code section
                                                 17200)
 3                    (By Plaintiffs Johnson and Mosley and on Behalf of the Class)
 4          67.     Plaintiffs Johnson and Mosley repeat and reallege each and every fact, matter, and
 5 allegation set forth above and incorporates them at this point by reference as though set forth in full.

 6          68.     Defendant has engaged in business acts and practices that, as alleged above, constitute
 7 unfair competition in violation of Business and Professions Code section 17200. Specifically, Defendant’s

 8 acts alleged herein are unfair and likely to deceive the general public, and Defendant’s acts alleged herein

 9 are unlawful in that they violate California Business and Professions Code section 17500 (false and

10 misleading advertising), and California Civil Code sections 1770(a)(9), (13), and (14) (CLRA), as well as

11 other federal and state statutes and regulations.

12          69.     As a result of Defendant’s unfair, fraudulent, and unlawful business practices alleged
13 herein, Plaintiffs Johnson and Mosley and the Class have been injured in amounts not less than the

14 difference between any increase in their rental rates and the original rental rates to which Plaintiffs

15 Johnson and Mosley and Class members agreed in their leases, which amounts have not yet been

16 ascertained but which are believed to exceed the hundreds of thousands, or possibly millions, of dollars

17 in the aggregate. These amounts have been paid to Defendant by Plaintiffs Johnson and Mosley and the

18 Class and should be restored to them.

19          70.     If Defendant is permitted to continue to engage in the unlawful, unfair, and fraudulent
20 pricing practices described above, its conduct will engender further injury, expanding the number of

21 injured members of the public beyond its already large size, and will tend to render any judgment at law,

22 by itself, ineffectual. Under such circumstances, Plaintiffs Johnson and Mosley and the Class have no

23 adequate remedy at law in that Defendant will continue to engage in the wrongful conduct alleged herein,

24 thus engendering a multiplicity of judicial proceedings. Plaintiffs Johnson and Mosley and the Class

25 request and are entitled to injunctive relief, enjoining Defendant from continuing to engage in the unfair,

26 unlawful, and fraudulent advertising described herein.

27

28

                                                        12
                                     AMENDED CLASS ACTION COMPLAINT
         Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 62 of 80



 1                                        THIRD CAUSE OF ACTION

 2                       Violations of the California Consumers Legal Remedies Act
                                  (By Plaintiffs and on Behalf of the Class)
 3
             71.     Plaintiffs repeat and realleges each and every fact, matter, and allegation set forth above
 4
     and incorporates them at this point by reference as though set forth in full.
 5
             72.     At all relevant times, Plaintiffs were “consumers” as defined by California Civil Code
 6
     section 1761(d).
 7
             73.     At all relevant times, Defendant’s storage units constituted “goods” as defined by
 8
     California Civil Code section 1761(a).
 9
             74.     At all relevant times, Defendant constituted a “person” as defined by California Civil
10
     Code section 1761(c).
11
             75.     At all relevant times, Plaintiffs and each of the Class member’s purchases of Defendant’s
12
     goods constituted a “transaction” as defined by California Civil Code section 1761(e).
13
             76.     The CLRA provides that it is unlawful to: (i) advertise goods or services with the intent
14
     not to sell them as advertised; and (ii) represent that a transaction confers or involves rights, remedies, or
15
     obligations which it does not have or involve, or which are prohibited by law. Cal. Civ. Code §§ 1770(a)(9),
16
     (14). Defendant’s acts alleged herein violate the CLRA.
17
             77.     Plaintiffs, on behalf of themselves and the Class, seeks an order enjoining Defendant’s
18
     unfair or deceptive acts or practices, equitable relief, an award of attorneys’ fees and costs under Cal. Civ.
19
     Code § 1780(e). Plaintiffs Mosley and Johnson, on behalf of themselves and the Class, further request
20
     damages under Cal. Civ. Code § 1780(d).
21
             78.     Plaintiff Ionescu reserves the right to give statutory written notice of this claim via
22
     certified mail, and to thereafter seek damages via an amended complaint.
23
             WHEREFORE, Plaintiffs pray for judgment as follows:
24
                          ON THE FIRST AND SECOND CAUSES OF ACTION
25
             79.     For an order requiring Defendant to restore monies that Defendant acquired from
26
     Plaintiffs and Class members in the amount not less than the difference between any increase in
27

28

                                                          13
                                       AMENDED CLASS ACTION COMPLAINT
        Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 63 of 80



 1 Plaintiffs and Class Members’ rental rates and the original rental rates to which Plaintiffs and Class

 2 members agreed in their leases;

 3          80.     Interest on all such sums restored at the maximum legal rate;

 4          81.     For an order or orders enjoining Defendant from continuing to employ unfair

 5 methods of competition and commit unfair and deceptive acts and practices alleged in this

 6 complaint and any other acts and practices proven at trial;

 7          82.     For an award of attorneys’ fees to Plaintiffs’ counsel pursuant to section 1021.5 of

 8 the California Code of Civil Procedure;

 9          83.     For costs of suit incurred in this action; and

10          84.     For such other and further relief as the Court may deem just and proper.

11                                 ON THE THIRD CAUSE OF ACTION

12          85.     For an order or orders enjoining Defendant from continuing to employ unfair methods

13 of competition and commit unfair and deceptive acts and practices alleged in this complaint and any

14 other such acts and practices proven at trial;

15          86.     For an award of damages, costs, and attorneys’ fees to Plaintiffs’ counsel pursuant to

16 California Civil Code section 1780(d) and California Code of Civil Procedure section 1021.5;

17          87.     For such other and further relief as the Court may deem just and proper.

18                                              JURY DEMAND

19          Plaintiffs hereby demand a jury trial in the instant action.
20

21
     Dated: March 25, 2019                                    Respectfully submitted,
22

23

24                                                            Sabita J. Soneji (CA Bar No. 224262)
                                                              1970 Broadway, Suite 1070
25
                                                              Oakland, CA 94612
26                                                            Telephone: (510) 254-6808
                                                              Facsimile: (202) 973-0950
27                                                            ssoneji@tzlegal.com
28

                                                         14
                                      AMENDED CLASS ACTION COMPLAINT
DocuSign Envelope ID: 510CECB5-01F3-4D5F-A574-2D0F730D6552
                     Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 64 of 80

             1 Sabita J. Soneji (CA Bar No. 224262)

             2 Tanya Koshy (CA Bar No. 277095)
               TYCKO & ZAVAREEI LLP
             3 1970 Broadway, Suite 1070
               Oakland, CA 94612
             4 Telephone: (510) 254-6808
               Facsimile: (202) 973-0950
             5 ssoneji@tzlegal.com

             6 tkoshy@tzlegal.com

             7
                 Counsel for Plaintiffs and the Proposed Class
             8

             9                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
           10
                                                            COUNTY OF ALAMEDA
           11

           12 ALEXANDRU IONESCU, LENAY
              JOHNSON, AND LAMAR MOSLEY,
           13 individually and on behalf of themselves and all         Case No. RG19004671
           14 others similarly situated,                               (JURY TRIAL DEMANDED)
                                       Plaintiffs,
           15                 v.
                                                                       DECLARATION OF LENAY
           16 EXTRA SPACE STORAGE INC.,                                JOHNSON

           17                               Defendant.
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27
           28
DocuSign Envelope ID: 510CECB5-01F3-4D5F-A574-2D0F730D6552
                     Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 65 of 80



             1 I, Lenay Johnson, declare that:

             2       1. I have personal knowledge of the facts stated herein, and could and would testify competently

             3            thereto if sworn as a witness.

             4       2. I am a resident of the County of Los Angeles, State of California. The transaction(s) in which I

             5            was involved in that give rise to the causes of action in the complaint took place in the County

             6            of Los Angeles.

             7 I declare under penalty of perjury under the laws of the State of California that the foregoing is true and

             8 correct.

             9            Executed on March 25, 2019 in Hawthorne, California

           10

           11

           12                                                             ________________
                                                                          LENAY JOHNSON
           13

           14

           15

           16
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26
           27

           28

                                                                      2
                                                     DECLARATION OF LENAY JOHNSON
DocuSign Envelope ID: 8CF32A3E-8EB5-49A1-B44B-B1F6FA4E33A5
                     Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 66 of 80

             1 Sabita J. Soneji (CA Bar No. 224262)

             2 Tanya Koshy (CA Bar No. 277095)
               TYCKO & ZAVAREEI LLP
             3 1970 Broadway, Suite 1070
               Oakland, CA 94612
             4 Telephone: (510) 254-6808
               Facsimile: (202) 973-0950
             5 ssoneji@tzlegal.com

             6 tkoshy@tzlegal.com

             7
                 Counsel for Plaintiffs and the Proposed Class
             8

             9                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
           10
                                                            COUNTY OF ALAMEDA
           11

           12 ALEXANDRU IONESCU, LENAY
              JOHNSON, AND LAMAR MOSLEY,
           13 individually and on behalf of themselves and all         Case No. RG19004671
           14 others similarly situated,                               (JURY TRIAL DEMANDED)
                                       Plaintiffs,
           15                 v.
                                                                       DECLARATION OF LAMAR
           16 EXTRA SPACE STORAGE INC.,                                MOSLEY

           17                               Defendant.
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27
           28
DocuSign Envelope ID: 8CF32A3E-8EB5-49A1-B44B-B1F6FA4E33A5
                     Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 67 of 80



             1 I, Lamar Mosley, declare that:

             2       1. I have personal knowledge of the facts stated herein, and could and would testify competently

             3            thereto if sworn as a witness.

             4       2. I am a resident of the County of Alameda, State of California. The transaction(s) in which I was

             5            involved in that give rise to the causes of action in the complaint took place in the County of

             6            Alameda.

             7 I declare under penalty of perjury under the laws of the State of California that the foregoing is true and

             8 correct.

             9            Executed on March 25, 2019 in Oakland, California

           10

           11

           12                                                             ________________
                                                                          Lamar Mosley
           13

           14

           15

           16
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26
           27

           28

                                                                      2
                                                     DECLARATION OF LAMAR MOSLEY
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 68 of 80




                 EXHIBIT $
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 69 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 70 of 80
         Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 71 of 80

 1 Sabita J. Soneji (CA Bar No. 224262)

 2 Tanya Koshy (CA Bar No. 277095)
   TYCKO & ZAVAREEI LLP
 3 1970 Broadway, Suite 1070
   Oakland, CA 94612
 4 Telephone: (510) 254-6808
   Facsimile: (202) 973-0950
 5 ssoneji@tzlegal.com

 6 tkoshy@tzlegal.com

 7
     Counsel for Plaintiffs and the Proposed Class
 8

 9                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
10
                                                COUNTY OF ALAMEDA
11

12 LENAY JOHNSON AND LAMAR MOSLEY,                       Case No. RG19004671
   individually and on behalf of themselves and all
13 others similarly situated,
                            Plaintiffs,                  PROOF OF SERVICE
14
                   v.
15
   EXTRA SPACE STORAGE INC.,
16
                            Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
         Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 72 of 80


                                               PROOF OF SERVICE
 1

 2 At the time of service, I was over 18 years of age and not a party to this action. I am employed in the
   County of Alameda, State of California. My business address is 1970 Broadway, Suite 1070, Oakland, CA
 3
   94612.
 4
   On March 25, 2019, I served true copies of the following document(s) described as:
 5
               x FIRST AMENED COMPLAINT
 6
   to the interested parties below:
 7

 8 Quyen L. Ta
   BOIES SCHILLER FLEXNER LLP
 9 1999 Harrison Street, Suite 900
   Oakland, CA 94612
10 qta@bsfllp.com

11 Attorney for Defendant Extra Space Storage, Inc.

12
   [X] BY E-MAIL: I transmitted a correct and true attachment of the document(s) to the email
13 addresses listed above.

14 [X] BY FIRST CLASS MAIL: I enclosed a copy of the document(s) in a sealed envelope addressed as
   indicated above and deposited it with the United States Postal Service, first class postage fully prepaid.
15
   I declare under penalty of perjury under the laws of the State of California that the above is true and
16 correct.

17
     EXECUTED this 25th day of March 2019, in Oakland, CA.
18
                                                                          ______________________
                                                                           __________________
19
                                                                             Chloe Hyunji Noh
20

21

22

23

24

25

26

27

28

                                                        2
                                                 PROOF OF SERVICE
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 73 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 74 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 75 of 80
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 76 of 80
             Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 77 of 80




1             Defendant Extra Space Storage, Inc. (“Defendant”) and Plaintiffs Lamar Mosley, Lenay

2    Johnson, and Alexandru Ionescu (“Plaintiffs”), through undersigned counsel, notify the Court of

3    Defendant’s intention to remove this action to federal court on or before April 24, 2019, and
4    therefore stipulate and request the Court continue the Case Management Statement and Case
5
     Management Conference until after that date.
6
              WHEREAS, the parties have met and conferred regarding Defendant’s intention to remove
7

8    this action to the United States District Court for the Northern District of California under the Class

9    Action Fairness Act, 28 U.S.C. § 1332(d), on or before Defendant’s April 24, 2019 deadline to

10   answer or otherwise respond to the Complaint;
11
              WHEREAS, the parties’ deadline to submit a Case Management Statement in this action is
12
     currently April 8, 2019;
13

14            WHEREAS, the Case Management Conference in this action is currently set for April 23,

15   2019;

16            WHEREAS, Defendant does not waive, and expressly reserves, its right to assert all
17
     defenses including to move to compel arbitration pursuant to the Federal Arbitration Act, 9 U.S.C.
18
     §§ 1-16;
19

20            WHEREAS, the parties wish to conserve judicial resources and streamline the case

21   management process, and therefore respectfully submit that a Case Management Statement need not

22   be filed and a Case Management Conference need not be held prior to April 24, 2019, given
23
     Defendant’s intention to remove this action to federal court on or before that date;
24
     ///
25

26
27

28

                                            2
                   STIPULATION TO EXTEND DEADLINES AND [PROPOSED] ORDER
          Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 78 of 80



            The Parties hereby STIPULATE and REQUEST that the Case Management Conference and
1

2    the deadline for the parties to file a Case Management Statement, be continued until a date after

3    April 24, 2019, and then only to occur to if this action is not removed on or before that date.

4    Dated: April 4, 2019                                    Respectfully submitted,
5

6
                                                  By:         _____________
7
                                                             Quyen L. Ta (SBN 229956)
8                                                            BOIES SCHILLER FLEXNER LLP
                                                             1999 Harrison Street, Suite 900
9                                                            Oakland, CA 94612
                                                             Telephone: (510) 874-1000
10                                                           Facsimile: (510) 874-1460
                                                             E-mail:    qta@bsfllp.com
11

12                                                           Attorneys for Defendant Extra Space Storage
                                                             Inc.
13   Dated: April 4, 2019
14                                                By :       ______
                                                             Sabita J. Soneji
15                                                           TYCKO & ZAVAREEI LLP
                                                             1970 Broadway, Suite 1070
16
                                                             Oakland, CA 94612
17                                                           Telephone: (510) 254-6808
                                                             Facsimile: (202) 973-0950
18                                                           Email:      ssoneji@tzlegal.com
19                                                           Attorneys for Plaintiffs Johnson and Mosley
20

21

22

23

24

25

26
27

28

                                           3
                  STIPULATION TO EXTEND DEADLINES AND [PROPOSED] ORDER
          Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 79 of 80




1                                         [PROPOSED] ORDER

2           Good cause shown, the Court hereby ORDERS that if this action is not removed to federal

3    court on or before April 24, 2019, the Case Management Statement will be due on ___________,
4
     2019. The Case Management Conference would be held on _____________, 2019.
5

6

7

8
     DATED: ____________________                       _________________________
9                                                      Hon. Brad Seligman
                                                       Judge of the Superior Court
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

                                          1
                 STIPULATION TO EXTEND DEADLINES AND [PROPOSED] ORDER
Case 4:19-cv-02226-YGR Document 1-1 Filed 04/24/19 Page 80 of 80
